Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 1 of 20

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION
ARA V. HARRISON,
Plaintiff,
v. Case No.:
EMERALD COAST MARINA

AND SEAFOOD, LLC d/b/a
SOUTHWIND MARINA; SHELBY
DALE WILLIAMS; JAMES B.
WILLIAMS,

Defendants.
/

INITIAL COMPLAINT
COMES NOW the plaintiff, Ara V. Harrison, by and through her
undersigned counsel, and hereby files this Initial Complaint against defendants,
Emerald Coast Marina and Seafood, LLC d/b/a Southwind Marina; Shelby Dale

Williams; and James B. Williams, and alleges:
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 2 of 20

I. Jurisdiction and Venue

1. This Court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331
insofar as claims arise under the Fair Labor Standards Act (FLSA), codified at 29
US.C. § 201, et seg. This Court also has supplemental/pendent jurisdiction over
plaintiffs state law claims.

2. Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b)
and (c) because the claims arose in this district, defendants have an office and
operate in this district, plaintiff was employed, paid, and worked in this district, all
causes of action accrued in this district, and defendants are subject to personal

jurisdiction in this district.

Il, Parties
3. At all times relevant hereto, plaintiff, Ara V. Harrison, was an
employee of defendants.
4, At all times relevant hereto, defendant Emerald Coast Marina &

Seafood, LLC d/b/a Southwind Marina (hereinafter “Southwind Marina”)
employed two or more persons engaged in interstate or foreign commerce and/or
engaged in handling and working on goods and materials that have moved in
interstate or foreign commerce, and upon information and belief has had gross

revenues exceeding $500,000 per year.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 3 of 20

5. Defendant Southwind Marina is subject to, and not exempt from, the
provisions of the FLSA.

6. Defendant Southwind Marina has at all times relevant hereto been a
firm, partnership, institution, corporation, or association that employed ten (10) or
more persons.

7. Defendant Shelby Dale Williams was at times relevant hereto a
managing member of Southwind Marina, exercised control over Southwind
Marina’s operations, and played a substantial role in determining the
compensation of plaintiff in her employment with Southwind Marina.

8. Defendant Shelby Dale Williams is subject to, and not exempt from,
the provisions of the FLSA.

9. Defendant James B. Williams was at times relevant hereto a
managing member of Southwind Marina, exercised control over Southwind
Marina’s operations, and played a substantial role in determining the
compensation of plaintiff in her employment with Southwind Marina.

10. Defendant James B. Williams is subject to, and not exempt from, the
provisions of the FLSA.

QI. Factual Allegations

11. Plaintiff began working for defendants on or about April 23, 2019.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 4 of 20

At all times material hereto she was an “employee” of defendants within the
meaning of the FLSA.

12. Atall times material hereto defendants Southwind Marina, Shelby
Dale Williams, and James B. Williams were the “employers” of plaintiff within the
meaning of the FLSA.

13. Initially, the terms of plaintiff's employment with defendants was set
forth in an Offer Letter from defendants, which plaintiff accepted and which
constituted a two (2) year employment agreement. A copy of that Offer Letter is
attached hereto at Exhibit A and incorporated herein for all purposes.

14. Approximately one week into her employment, however, on April 29,
2019 the parties amended their agreement retroactively, and the parties agreed in
writing that plaintiff would be paid at the rate of $24.50 per hour. (See Exhibit B
which is hereby incorporated by reference for all purposes).

15. In this document, defendants also confirmed that plaintiff was owed a
signing bonus of $5,000 for having accepted employment at Southwind Marina.

16. Throughout her employment with defendants, plaintiff routinely
worked in excess of 40 hours per week. Nevertheless, defendants failed to
compensate her at the legally required rate for those overtime hours.

17. Defendants also routinely failed to pay plaintiff for any of the hours
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 5 of 20

which she had worked in a given week, and on other occasions defendants would
under-pay plaintiff what she was owed. That is, on regular pay dates, plaintiff
would often be either uncompensated or under-compensated.

18. On September 10, 2019 defendants advised plaintiff that going
forward she would be changed from an hourly employee to a salaried member of
management; however, plaintiff executed no addendum changing her contractual
rate of pay.

19. Defendants summarily terminated plaintiff's employment on or about
November 21, 2019, without reasonable notice.

IV. Count! -- Violation of Fair Labor Standards Act
(Overtime Compensation)

20. Plaintiff realleges and incorporates herein paragraphs 1 through 19,
above.

21. Defendants are subject to, and not exempt from, the provisions of the
FLSA.

22. Plaintiff was entitled to, and not exempt from, the protections and
provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which would be applicable to plaintiff.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 6 of 20

23. Throughout plaintiff's employment with defendants, defendants were
fully aware of the FLSA and the obligations imposed by it to pay overtime
compensation.

24. Nevertheless, defendants willfully and intentionally failed and
refused to properly compensate plaintiff and pay her overtime wages. Such
conduct of defendants constituted a violation of the FLSA, as well as a willful and
intentional violation thereof.

25. Asaresult of defendants’ violation of the FLSA, plaintiff has been
denied compensation for her labor at the legally required rate.

26. Moreover, plaintiff has had to retain an attorney in order to collect the
overtime wages owed to her by defendants.

WHEREFORE, plaintiff demands judgment against defendants for all
unpaid overtime compensation; an additional equal amount as liquidated damages;
interest, including pre-judgment interest; costs; attorneys’ fees; and any other
relief to which she may be entitled.

V. Count II -- Violation of Fair Labor Standards Act
(Failure to Compensate on Regular Payment Dates)

27. Plaintiff realleges and incorporates herein paragraphs | through 19,

above.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 7 of 20

28. Defendants are subject to, and not exempt from, the provisions of the
FLSA.

29. Throughout plaintiff's employment with defendants, defendants were
fully aware of the FLSA and the obligations imposed by it to pay plaintiff the
required minimum and overtime wages on each regular payment date.

30. During her employment, defendants repeatedly failed to timely
compensate plaintiff and therefore failed to compensate her at the legally required
wage.

31. Such conduct of defendants constituted a violation of the FLSA, as
well as a willful and intentional violation thereof.

32. Asaresult of defendants’ violation of the FLSA, plaintiff has been
denied compensation for her labor at the legally required rate.

33. Moreover, plaintiff has had to retain an attorney in order to collect the
legally required minimum wages owed to her by defendants.

WHEREFORE, plaintiff demands judgment against defendants for all
unpaid minimum wages due; an additional equal amount as liquidated damages;
interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which she may be entitled.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 8 of 20

VI. Count II - Unpaid Wages
(Against Emerald Coast Marina and Seafood, LLC
d/b/a Southwind Marina)

34. Plaintiff realleges and incorporates herein paragraphs 1 through 19,
above.

35. Southwind Marina failed to pay plaintiff the bonus she was owed, as
set forth in Exhibit B.

36. Southwind Marina also failed to compensate plaintiff for all of the
hours she worked. Additionally, it failed to compensate plaintiff for her work at
the contractually agreed upon rate.

37. Southwind Marina breached its duty to pay plaintiff for the hours she
worked at the agreed upon rate.

38. Plaintiff has requested that Southwind Marina pay her the proper
compensation which she was owed, but it has refused to tender such payment.

39. Plaintiff performed all conditions precedent to be performed by
plaintiff or the conditions have occurred or have been waived.

40. Plaintiff has been required to hire an attorney to assist her with
obtaining the wages which are owed to her.

WHEREFORE, plaintiff demands judgment against Emerald Coast Marina

and Seafood, LLC d/b/a Southwind Marina for unpaid wages (including bonus),
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 9 of 20

interest (including pre-judgment interest), costs, attorneys’ fees and any other
relief to which she may be entitled.

VII. Count IV - Violation of Fair Labor Standards Act
(Retaliation)

41. Plaintiff realleges and incorporates herein paragraphs 1 through 19,
above.

42. Plaintiff objected to defendants’ pay practices and complained of
defendants’ violations of the FLSA.

43. A determinative factor in defendants’ decision to discharge plaintiff
was that she had objected to defendants’ unlawful pay practices and demanded
that she be compensated properly and in accordance with the FLSA.

44. The foregoing facts and circumstances demonstrate that defendants
violated the FLSA, which precludes employers from discharging or otherwise
discriminating against any employee in retaliation for "fil[ing] any complaint or
institut[ing] or caus[ing] to be instituted any proceeding under or related to" that
Act.

45. The defendants knew or should have known that the above-referenced
actions were discriminatory, and that such actions violated the FLSA.

Nevertheless, defendants acted willfully, intentionally, and in reckless disregard

for the rights of plaintiff.
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 10 of 20

46. Asadirect and proximate result of the actions of defendants, plaintiff
has suffered mental anguish, physical discomfort, pain and suffering, humiliation,
and embarrassment. Furthermore, she has or will suffer lost wages. Moreover,
she suffered a diminished ability to earn a living, and the loss of capacity to enjoy
her life. Plaintiff's damages have been experienced in the past, and they will
continue into the future.

47. Plaintiff has been required to hire an attorney to assert her claims and
protect her rights.

WHEREFORE, plaintiff demands judgment against Emerald Coast Marina
and Seafood, LLC d/b/a Southwind Marina for back pay, liquidated damages,
damages for humiliation, loss of capacity to enjoy her life, mental and emotional
distress, physical discomfort, compensatory damages, interest -- including
prejudgment interest, lost wages, costs and attorneys’ fees, and such other relief as
this Court deems appropriate.

VIE. Count V - Breach of Contract
(Against Emerald Coast Marina and Seafood, LLC
d/b/a Southwind Marina)
48. Plaintiff realleges and incorporates herein paragraphs | through 19,

above.

10
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 11 of 20

49. Plaintiff and defendant Southwind Marina entered into a written
agreement whereby the terms of her employment with defendant were delineated,
as outlined in Exhibits “A” and “B” which are attached hereto.

50. Plaintiff relied upon the written terms of her agreement with
Southwind Marina, and she did not materially breach any terms of that agreement.

51. Nevertheless, defendant breached the agreement before the end of its
term.

52. Additionally, Southwind Marina agreed to pay plaintiff storage fees
for use of her garage as well as a portion of the lease of her town home for her use
of it as a home office.

53. Although plaintiff did not materially breach these agreements,
Southwind Marina failed to pay her in accordance therewith.

54. Plaintiff has incurred damages as a result of defendant’s breach of
their agreements.

55. Plaintiff performed all conditions precedent to be performed by
plaintiff or the conditions have occurred or have been waived.

56. Plaintiff has been required to hire an attorney to assist her in

obtaining the wages owed to her.

11
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 12 of 20

WHEREFORE, plaintiff demands judgment against Emerald Coast Marina
and Seafood, LLC d/b/a Southwind Marina for all unpaid compensation
throughout the term of their agreement, interest (including prejudgment interest),
costs, attorneys’ fees, and any other relief to which she may be entitled.

IX. Count VI - Termination Without Reasonable Notice
(Against Emerald Coast Marina and Seafood, LLC
d/b/a Southwind Marina)

57. Plaintiff realleges and incorporates herein paragraphs | through 19,
above.

58. Southwind Marina did not terminate plaintiff for breach of a
disciplinary rule.

59. Southwind Marina did not give plaintiff reasonable notice of her
termination. It also did not give her wages in lieu of such notice.

60. Asaresult of Southwind Marina’s failure to give reasonable notice to
plaintiff of her termination, she has suffered lost wages.

61. Plaintiff has been required to hire an attorney to assist her in
obtaining the wages owed to her.

WHEREFORE, plaintiff demands judgment against Emerald Coast Marina
and Seafood, LLC d/b/a Southwind Marina for compensatory damages, attorney’s

fees, costs, and other such relief as this Court deems appropriate.

12
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 13 of 20

X. Count VU - Violation of Florida’s Whistle-Blower Act
(Against Emerald Coast Marina and Seafood, LLC
d/b/a Southwind Marina)

62. Plaintiff realleges and incorporates herein paragraphs 1 through 19,
above.

63. In addition to plaintiffs complaining about Southwind Marina’s
unlawful wage and overtime practices, plaintiff also complained about and refused
to participate in Southwind Marina’s practice of altering employees’ W-4
withholding elections without their consent, knowledge, or signature; unlawfully
converting to its own use checks made payable to third parties; violating state laws
and regulations regarding marine fuel storage and/or distribution; unlawfully
selling alcohol; intentionally under-reporting income/revenue to avoid taxes;
converting to its own use fees purportedly collected from others as taxes; and
cutting of wetlands without a permit and in violation of applicable law, rule, or
regulation. These activities, policies, or practices of Southwind Marina were
violative of applicable laws, rules, or regulations, and plaintiff reasonably believed
them to constitute illegal conduct.

64, A determinative factor in Southwind Marina’s decision to discharge

plaintiff was the fact that she had objected to and refused to participate in

activities, policies, or practices of Southwind Marina which were violative of

13
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 14 of 20

laws, rules, or regulations, or reasonably believed to be violative of laws, rules, or
regulations.

65. Plaintiff has been damaged as a direct and proximate result of the
actions of defendants. Such damages, which are both past and future, include the
loss of employment, wages, raises in increments in such wages, and the loss of
non-salary benefits and emoluments of employment. Additionally, plaintiff has
suffered, and will continue to suffer, mental anguish, pain and suffering,
humiliation, embarrassment, and mental and emotional distress.

66. Plaintiff has been required to retain an attorney to assist her in
asserting her claims and protecting her rights.

WHEREFORE, plaintiff demands judgment against Emerald Coast Marina
and Seafood, LLC d/b/a Southwind Marina for lost wages, benefits, and other
remuneration; reinstatement or back pay in the event reinstatement is not awarded;
reinstatement of full fringe benefits and seniority rights; damages for mental and
emotional distress; compensatory damages; interest -- including pre-judgment
interest on lost wages; costs; attorneys’ fees; and such other relief as this Court

deems appropriate.

14
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 15 of 20

Plaintiff demands jury trial on all issues contained in this Initial

Complaint which are so triable.

15

Respectfully submitted,

LUAU,

fadley S. Odefn, Esq. =
Florida B umber: 932868

Richard D. Barlow, Esq.
Florida Bar Number: 0425176
ODOM & BARLOW, P.A.
1800 North "E" Street
Pensacola, Florida 32501
(850) 434-3527

Attorneys for Plaintiff

email@odombarlow.com
 

. Case 3:19-cv-04920-RV-HTC Document 1 Filed 12/09/19 Page 16 of 20 :

Exhibit“A”
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 17 of 20

OFFER LETTER

 

   
   

i

 
     

ACO

 

04-23-2019

Re: Offer Letter

Dear Ara Victoria Harrison (Harrison-Jones),

    

On behalf of Brnerald: God ss6G, I am pleased to offer you employment with
Emenildica AuiMaAnc Sea Godse in ‘the position of Chief Operating Officer/COO, starting on
April 23,2019. In that position, you will report to Dale Williams.

 

        

During your employment, you will be paid a base salary at the annual rate of $60,000. Your compensation
will be paid in regular installments in accordance with the Company’s regular payroll process, and subject
to applicable tax and other withholdings. As an exempt employee, you will not be eligible for any
overtime pay. This position is a full-time position and your regular salary will be prorated based on a 50
hour work week during season and 40 hours during off season. Vacation time will be two weeks annually
and sick time accrued at the national standard rate. There will be a company vehicle provided for the
duration of employment, unless otherwise negotiated at a later time.

Discretionary Bonus: Bonus percentage will be based on performance of P.N.L of operations and paid

quarterly, this contract will be prepared by atlorncy Eighteekioden, P.A.and available by the end of the
week April 23, 2019 for review and signing.

 

  

Stock Options: There are currently no opportunities for stock options, but this can be open for discussion
at a later date.

Additional Agreements: As a condition of your employment, you agrec to execute any additional
agreements required by the Company at the start of your employment. This includes any agreements that
relate to your confidentiality or intcliectual property assignment obligations to the Company. You further
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 18 of 20

agree that at all times during your employment (and afterwards as applicable), you will be bound by, and
will fully comply with, these additional agreements.

Contingencies: This offer is contingent upon the successful completion of any background or drug
screening by the Company. For purposes of federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment in the United States.
Such documentation must be provided to us within three business days following the start of your
employment, or our employment relationship with you may be terminated.

Additional Terms and Conditions of Offer: Employment contract is for divearsjand will be renewable

Entire Agreement: This employment agreement, along with the Confidentiality Agreement, sets forth the
terms and conditions of your employment with the Company, and supersedes any prior representations or
agreements concerning your employment with the Company, whether written or oral. You acknowledge
and agree that you are not relying on any statements or representations concerning the Company or your
employment with the Company except those made in this agreement. This employment agreement may
not be modified or amended except by a-written agreement signed by you and an authorized officer of the
Company.

 

This offer of employment will expire April 25, 2019 at 5:00 pm.

Victoria Harrison (Tori), we are excited by the prospect of you joining the Company.

Sincerely,
eercarmnynae

 
 

Case 3:19-cv-04920-RV-HTC Document 1 Filed 12/09/19 . Page 19 of 20

Exhibit “B”
Case 3:19-cv-04920-RV-HTC Document1 Filed 12/09/19 Page 20 of 20

 

April 29, 2019

 

Per Dale Williams, This Monday, the pay oe ee 524, 50 will be used for weeks that the minimal hours
are not achieved, or the maximum hours are exceeded. And the first check will be paid at that rate
with having only 42 hours for the week ending April 28, 2019 (which is not a scheduled pay period
date). There is also a $5000.00 signing bonus that the company had originally offered and was
mistaking omitted from original contract/offer letter. This bonus will be paid to Ara Victoria Harrison as
promised.

Note: Per original agreement this addendum will be signed by both parties.

 
